905 F.2d 1532Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Aaron HEADSPETH, Defendant-Appellant.
No. 89-7177.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 6, 1990.Decided May 3, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (C/A No. 89-720-H;  CR No. 87-42-H)
Aaron Headspeth, appellant pro se.
Breckinridge Long Willcox, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Aaron Headspeth appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 and a district court order which denied his motion under Fed.R.Civ.P. 59(e).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Headspeth, C/A No. 89-720-H, CR No. 87-42-H (D.Md. May 25, June 12, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.